Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

AMENDMENT NO. 2 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 2 is entered into as of the 15th day of April, 2008 (the
“Amendment”), by and between Richard E. Davis (the “Executive”) and NMT Medical,
Inc., a Delaware corporation (the “Company”), to amend the Amended and Restated
Employment Agreement, dated as of May 20, 2004, as amended by Amendment No. 1 to
the Amended and Restated Employment Agreement, dated as of August 14, 2006, by
and between the Executive and the Company (as amended, the “Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

WHEREAS, the Parties, acting in accordance with Section 23 of the Agreement,
desire to amend the Agreement to provide for (i) the increase of the annual base
salary of the Executive to $359,000 and (ii) an increase in the amount of the
cash payment to the Executive in the event of a Change of Control of the
Company;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Section 3 of the Agreement shall be deleted in its entirety and replaced with
the following:

“During the Employment Term and effective as of February 14, 2008, the Executive
shall be paid an annual base salary of $359,000 (“Salary”), subject to
deductions for social security, state payroll and unemployment and all other
legally required or authorized deductions and withholding. The Executive’s
Salary shall be payable in accordance with the Company’s standard payroll
practice. The Joint Compensation and Options Committee of the Board of Directors
(the “Compensation Committee”) shall review and establish the Executive’s Salary
at least on an annual basis, on February 14 of each year during the Employment
Term.”

2. Schedule I to the Agreement shall be amended by inserting the following table
in lieu of the table contained therein:

 

Deal Consideration Per Share

  

Payment to Executive

Less than or equal to $[**] per share    .33% of the Total Deal Consideration
Greater than $[**] but less than or equal to $[**] per share    .8325% of the
Total Deal Consideration Greater than $[**] but less than or equal to $[**] per
share    1.0% of the Total Deal Consideration Greater than $[**] per share but
less than or equal to $[**] per share    1.167% of the Total Deal Consideration
Greater than $[**] per share    1.4% of the Total Deal Consideration



--------------------------------------------------------------------------------

3. The Agreement, as supplemented and modified by this Amendment, together with
the other writings referred to in the Agreement or delivered pursuant thereto
which form a part thereof, contain the entire agreement among the Parties with
respect to the subject matter thereof and amend, restate and supersede all prior
and contemporaneous arrangements or understandings with respect thereto.

4. Upon execution of this Amendment by the Parties, on and after the date
hereof, each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the other
documents entered into in connection with the Agreement, shall mean and be a
reference to the Agreement, as amended hereby. Except as specifically amended
above, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

5. This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law.

6. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

THE UNDERSIGNED have executed this Amendment effective as of the date first
written above.

 

COMPANY: NMT Medical, Inc. By:  

/s/ John E. Ahern

  John E. Ahern   President and Chief Executive Officer EXECUTIVE:

/s/ Richard E. Davis

Richard E. Davis